Case: 21-50686          Document: 00516345507    Page: 1     Date Filed: 06/06/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                          June 6, 2022
                                   No. 21-50686
                                                                        Lyle W. Cayce
                                 Summary Calendar
                                                                             Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Severa Leann Aguilar,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 7:21-CR-11-1


   Before King, Costa, and Ho, Circuit Judges.
   Per Curiam: *   0F




          Severa Leann Aguilar appeals the sentence imposed after her guilty
   plea conviction for possession with intent to distribute five grams or more of
   actual methamphetamine and for possession of a firearm in furtherance of a
   drug trafficking crime. Her sole appellate argument involves a challenge to a


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50686       Document: 00516345507           Page: 2   Date Filed: 06/06/2022




                                      No. 21-50686


   standard condition of supervised release. The condition set forth, inter alia,
   that Aguilar’s probation officer may decide whether Aguilar presents a risk
   to another person and, if so, may require Aguilar to notify the person of that
   risk. According to Aguilar, this supervised-release condition constitutes an
   impermissible delegation of judicial authority to the probation officer.
            Without opposition, the Government has filed a motion for summary
   affirmance. The Government contends that Aguilar’s claim is foreclosed by
   our recent decision in United States v. Mejia-Banegas, 32 F.4th 450 (5th Cir.
   2022).
            In Mejia-Banegas, we rejected the specific argument that Aguilar raises
   as to the risk-notification condition. Mejia-Banegas, 32 F.4th at 451-52. We
   held that there was no error, plain or otherwise, because the condition “does
   not impermissibly delegate the court’s judicial authority to the probation
   officer.” Id. at 452. Accordingly, the Government is correct that summary
   affirmance is appropriate. See Groendyke Transp., Inc. v. Davis, 406 F.2d
   1158, 1162 (5th Cir. 1969).
            Thus, the Government’s unopposed motion for summary affirmance
   is GRANTED, the Government’s alternative motion for an extension of
   time to file a brief is DENIED, and the district court’s judgment is
   AFFIRMED.




                                           2